Citation Nr: 0001743	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-48 215	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February to October 
1994.

In a decision of February 1998, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
bilateral tendinitis of the lower extremities.  As part of 
that same decision, the Board remanded for additional 
development the issue of entitlement to service connection 
for bilateral pes cavus.  The case is now, once more, before 
the Board for appellate review.


FINDING OF FACT

The claim for service connection for bilateral pes cavus is 
not supported by cognizable evidence showing that the 
disability was present in service, or is otherwise of service 
origin.


CONCLUSION OF LAW

The claim for service connection for bilateral pes cavus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 and Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of service medical records discloses that, at the 
time of the veteran's service entrance examination in 
December 1993, her feet were normal.

In a service clinical record of April 1994, it was noted that 
the veteran had been experiencing pain in both feet when 
marching.  Physical examination revealed the presence of pain 
in the area of the Achilles tendon up to the midcalf.  The 
clinical assessment was probable Achilles tendinitis.

Approximately 5 days later, the veteran was seen for a 
complaint of pain in both calves.  Physical examination 
revealed the presence of tenderness around the ankles, though 
with a full range of motion.  The clinical impression was 
bilateral ankle strain.

In early May 1994, the veteran was seen with a complaint of 
bilateral foot pain of 3 to 4 weeks' duration.  Physical 
examination revealed the presence of tight peroneus muscles, 
somewhat greater on the left than the right.  There was no 
edema or erythema, though some pes cavus was in evidence.  
The clinical assessment was bilateral calf strain; neo-
compartment syndrome. 

In late May 1994, the veteran received a consult to podiatry.  
At the time of that referral, there was noted a history of 
pes cavus, accompanied by problems with midarch pain when 
running.

In a podiatric outpatient treatment record dated in late May 
1994, it was noted that the veteran had been experiencing 
soreness on the outside of both of her legs, somewhat worse 
on the left than the right, for a period of 1 month, as well 
as bilateral arch pain for approximately 2 days.  At the time 
of evaluation, the veteran gave no history of either trauma 
or injury.  According to the veteran, the symptoms in her 
legs were approximately "30 to 40 percent better."  On 
physical examination, the veteran's vascular system was 
described as intact.  There was positive soreness on 
palpation of the plantar fascia of the bilateral ankles, and 
the lateral aspect of the left ankle and leg.  The clinical 
assessment was of bilateral pes cavus, with peroneal 
strain/tendinitis, resolving.

In mid-June 1994, the veteran gave a history of pain in both 
lower extremities, more so on the left side of the foot.  
According to the veteran, her pain was "unbearable" during 
ambulation or running.  The clinical assessment was 
questionable tendinitis.

Approximately 4 days later, the veteran was seen for 
reevaluation of her ankle complaints.  At the time of 
evaluation, the veteran complained of pain in her ankles and 
in the arches of her feet.  Physical examination revealed no 
evidence of limping, erythema, or edema.  There was pain upon 
flexion and extension of the ankles, as well as on the arches 
with full pressure.  The clinical assessment was tendinitis 
of both feet.

In early July 1994, the veteran complained of continued pain 
in her left lower leg, as well as in the arch and "on top."  
The veteran stated that she had received arch supports from 
podiatry, but that this did not alleviate her pain.  Physical 
examination revealed no evidence of swelling or redness.  
Additionally noted was that the veteran appeared to have 
normal ability to bear her weight.  Reportedly, she had been 
given arch supports approximately one month earlier, because 
her "arch was too high."  At that time, the veteran was 
receiving treatment for tendinitis of both ankles.  According 
to the veteran, her tendinitis had resolved, but she 
continued to experience pain in the arches of both feet.  
Further physical examination revealed a full range of motion 
of both ankles, with no tenderness to palpation or edema.  
There was some tenderness of the dorsal aspect of both 
arches, though, once again, with no edema.  The clinical 
assessment was resolved tendinitis; bilateral arch pain, 
questionably secondary to new arch supports.  It was 
therefore recommended that the veteran discontinue the use of 
arch supports.

During the course of an inservice orthopedic evaluation in 
July 1994, the veteran complained of bilateral foot and ankle 
pain of approximately 5 1/2 months' duration.  Physical 
examination revealed good ambulation and ankle motion, though 
with some slight tenderness over the peroneal tendons.  
Radiographic studies were within normal limits, and the 
clinical assessment was of overuse of the peroneal tendons, 
which had not been responsive to conservative treatment.

During the course of medical board proceedings in August 
1994, it was noted that the veteran had experienced 
persistent foot and ankle pain when running, and, on 
occasion, when walking.  Reportedly, the veteran had received 
a diagnosis of tendinitis, for which she had received 
treatment in the form of physical therapy and nonsteroidal 
anti-inflammatory medication.  However, when the veteran 
attempted to return to running, her foot and ankle pain 
recurred.

On physical examination, there was good subtalar and ankle 
motion.  The veteran's heels were in the neutral position, 
and there was a normal arch to the foot.  Further examination 
revealed some slight tenderness over the peroneal tendons.  
The Achilles tendons were intact, as were the posterior 
tibial tendons.  Radiographic studies of both ankles were 
within normal limits.  The clinical impression was of 
bilateral peroneal tendinitis from overuse, which had not 
been responsive to physical therapy.

In January 1995, a Department of Veterans Affairs (VA) 
general medical examination was accomplished.  At the time of 
examination, the veteran gave a history of bilateral foot, 
ankle, and lower leg pain beginning in 1994.  According to 
the veteran, the clinical impression at that time was of 
"overstressed feet and ankles with possible tendinitis 
bilaterally of the ankles."  Treatment consisted of physical 
therapy, ankle braces, arch supports (shoe inserts), special 
shoes, and medication. 

On physical examination, the veteran complained of pain in 
the lateral aspect of her bilateral ankles and lower legs 
occurring "approximately one time weekly."  Reportedly, this 
was aggravated by running, or by doing certain exercises, or 
lifting over 30 pounds.  Treatment consisted of rest and 
sitting.  At the time of evaluation, the veteran stated that 
she took no medication.  Her carriage was normal, as were her 
posture and gait.  There was no evidence of any disease or 
injury of the musculoskeletal system.  Range of motion 
studies showed a full range of motion bilaterally of both the 
upper and lower extremities.  The veteran's feet showed no 
evidence of any abnormality, and a neurologic examination was 
essentially unremarkable.  The pertinent diagnosis was of 
bilateral recurrent painful lower legs, ankles, and arches of 
the feet "by history."

On VA orthopedic examination in February 1995, the veteran's 
history and complaints were recounted.  Reportedly, in May 
1994, the veteran began to experience pain in the arches of 
both of her feet, which, she was advised, was "due to high 
arches."  Since being discharged from service in October 
1994, she had received no treatment for her lower extremity 
complaints.

The veteran stated that she currently experienced no 
symptoms, except when she ran, or was required to walk for 
prolonged periods of time.  She further stated that she could 
relieve her calf symptoms "within a couple of minutes by 
sitting down."  The veteran voiced no complaints of pain in 
the arches of her feet, nor had there been any history of 
swelling of her lower extremities, or any instability about 
the ankles.  She denied crepitation about the ankles, and 
further commented that she had no difficulty in either 
squatting or kneeling.  According to the veteran, she had 
never worn any arch supports, but, rather, wore a "cushioning 
pad" in both shoes.

On physical examination, the veteran appeared to be in no 
acute or chronic distress.  She walked with a normal gait, 
and could walk on both her heels and toes without difficulty.  
Examination of the veteran's lower extremities revealed 
evidence of moderate cavus feet bilaterally.  Both ankles and 
feet had a normal contour, and there was no evidence of any 
swelling, heat or redness.  Further examination revealed no 
tenderness about the ankles, or about the longitudinal arches 
of either foot.  The veteran displayed a full range of motion 
about both ankles and all of the toes of her feet.  At the 
time of evaluation, there was evidence of some midtarsal 
motion.  The longitudinal arches of both feet were fairly 
rigid, and both calves measured 36 centimeters in 
circumference.  Both feet measured 23 1/2 centimeters in the 
midtarsal area, and both ankles measured 23 centimeters in 
circumference.  Noted at the time of examination was that the 
veteran's reflexes, sensation, and circulation were intact 
throughout both lower extremities.  The veteran's Achilles 
tendons were intact bilaterally, and there was no evidence of 
interruption.  Further noted was that there were no masses 
which might represent scar tissue from old tears.  The 
veteran's calves were nontender on compression, and, with the 
exception of some bilateral cavus deformity, radiographic 
studies of the ankles and feet failed to reveal any 
orthopedic abnormality of any significance.  There was no 
evidence of arthritic changes about the feet or ankles, nor 
was there any evidence of recent or old fracture dislocation.  
The pertinent diagnosis was bilateral cavus feet.



During the course of VA outpatient treatment in September 
1995, the veteran complained of pain in both feet.  Physical 
examination conducted at that time was "negative."  The 
diagnostic impression was one of pain in both feet of 
questionable etiology.

On recent VA medical examination in March 1999, the veteran 
stated that, when she ran, her calf muscles "tightened up and 
felt tense."  When asked to point to the particular muscles 
involved, she pointed to the peroneal muscles in both of her 
lower legs.  According to the veteran, she experienced "some 
hurting discomfort" along the shafts of both fibulas when 
running.  However, there were no complaints of swelling, 
instability, or crepitation.

On physical examination, the veteran walked with a normal 
gait, and could walk on both her heels and toes without 
difficulty.  The veteran could squat fully, though there was 
some evidence of a very mild bilateral pes cavus.  There was 
no localized tenderness along the longitudinal arch of either 
foot, or over the sprain ligament in either longitudinal 
arch.  No masses were palpable, and there was no evidence of 
crepitation in either the ankles or feet on movement.  Range 
of motion of the veteran's ankles was 20 degrees dorsiflexion 
and 45 degrees plantar flexion bilaterally.  Inversion was 30 
degrees bilaterally, and eversion was 20 degrees bilaterally.  
The Drawer sign was negative, and both calves measured 36.5 
centimeters in circumference, with no evidence of atrophy or 
weakness.  Both feet in the midtarsal area measured 23.5 
centimeters in circumference, and there was a full range of 
motion about the midtarsal joints.  Radiographic studies of 
the veteran's ankle(s) were within normal limits.  Similar 
studies of both feet revealed the presence of the "mildest 
amount of pes cavus."  The pertinent diagnosis was bilateral 
very mild pes cavus.  In the opinion of the examiner, the 
veteran was not suffering from any symptoms due to her pes 
cavus.  Further noted was that the veteran's pes cavus was a 
"congenital deformity and related to her genes."


Analysis

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
and Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy v. 
Derwinski, 1 Vet. App. 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of her claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  The 2nd and 3rd elements of this 
equation may also be satisfied under 38 C.F.R. § 3.303(b) 
(1998) by (a) evidence that a condition was "noted" during 
service or during an applicable presumptive period; (b) 
evidence showing postservice continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  See 38 C.F.R. § 3.303(b) (1998); Savage v. 
Gober, 10 Vet. App. 488 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumptive period and (ii) present 
manifestations of the same chronic disease.  Ibid.  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim is 
presumed.   See Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 1998).  However, in the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease.  38 C.F.R. § 4.57 (1998).

In the present case, service medical records do not 
demonstrate the presence of service-incurred pes cavus.  
While on a number of occasions in service, the veteran 
received treatment for various foot and/or ankle problems, 
the majority of these problems were attributable to peroneal 
tendinitis, a disability for which service connection has 
previously been denied.  The Board acknowledges that, in May 
1994, during the veteran's period of active military service, 
she received treatment for bilateral pes cavus.  However, 
there is no indication that, at the time of such treatment, 
or, for that matter, at any time during the veteran's period 
of active military service, she sustained any trauma or 
injury.  Moreover, as of the time of a recent VA medical 
examination in March 1999, the veteran was described as "not 
suffering from any symptoms due to her pes cavus," which, in 
the opinion of the examiner, was a "congenital deformity 
related to her genes."

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the current evidence of pes 
cavus, the fact remains that, based on the evidence of 
record, there is no indication that the veteran's congenital 
pes cavus, which presumably preexisted her entry upon active 
service, underwent any aggravation as a result of inservice 
injury or trauma.  See 38 C.F.R. § 4.57 (1998).  

ORDER

Service connection for bilateral pes cavus is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

